BYRD, J.
After giving a careful consideration to the able argment of the counsel for the appellant, we feel constrained to affirm the judgment of the court below, on the authority of the cases cited on the brief of the attorney-general. The charge'of the court is correct.
In referring to the case of Patterson v. The State, as .authority, we do not commit ourselves to the position that, if the liquor is drunk in another State, although on or about the premises of the seller, he is guilty, as matter of law or fact, of the offense of retailing under section 1058 of the Code.
Judgment affirmed.